DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to communications filed on 10/05/2021.  Claims 1-20 are pending and have been examined.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/05/2021 has been entered.
 
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows: The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).  The disclosure of the prior-filed application, Application No. 62/629523, 62/629526, 62/564945 and 62/564946, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application: e.g. see rejections under 35 USC 112 below.  Accordingly, claims 1-20 are not entitled to the benefit of the prior applications.

Claim Objections
Claims 1, 11, and 20 are objected to because of the following informalities:  
As per claim 1, “each of the lifecycle” in line 17 requires correction (e.g. replace with “each of the lifecycles” or “each of the lifecycle events”).  The term “and” should be inserted between “the second container,” and “the first container” in line 20.  It is suggested, for example, that “each of the” in lines 20-21 be removed (note: the containers in the hierarchy as amended would appear to suggest that “the containers” are all of the containers in the hierarchy; however, the first container and the second container would not logically be based on lifecycle events of each of the containers in the hierarchy
Further as per claim 20, “An that” in line 1 requires correction.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1-20 are amended to recite “a third container that is outside the first container and the second container, and wherein the first container and the second container do not access state of the third container”.  However, the specification does not support the above features.  The specification (e.g. in paragraph 79) describes that “containers cannot access the state of containers that do not include them. For example, 240 ”, but “Containers can access the state of the containers that include them”.  However, when referring to “outside”, the specification describes “outside to inside along the hierarchy path” (e.g. in paragraph 164), i.e. outside refers to a container that includes them, i.e. the third container contains the first container and the second container, which should allow the first container and the second container to “access the state of the containers that include them”, but this contradicts “wherein the first container and the second container do not access state of the third container”.  As such, the claims lack written description.  At best, this is misleading.

Response to Arguments
With respect to previous objections to the claims, applicant argues that examiner read the specification without any other explanation.  However, as noted, the containers in the hierarchy as amended would appear to suggest that “the containers” are all of the containers in the hierarchy; however, the first container and the second container would not logically be based on lifecycle events of each of the containers in the hierarchy
With respect to rejections under 35 USC 112(a), applicant cites paragraph 79 and argues that examiner read the specification in relation to the figures.  However, examiner specifically points to paragraph 79.   Applicant does not appear to respond to the rejection which already cites paragraph 79.  The issue is, when referring to “outside”, the specification describes “outside to inside along the hierarchy path” (e.g. in paragraph 164), i.e. outside refers to a container that includes them, i.e. the third container contains the first container and the second container, which should allow the first container and the second container to “access the state of the containers that include them”, but this contradicts “wherein the first container and the second container do not access state of the third container”.  As such, “outside” (in the context of applicant’s specification) would contradict “wherein the first container and the second container do not access state of the third container”.  It is suggested that applicant, for example, use another word besides “outside”.
Previous rejections under 35 USC 112(b) have been withdrawn in view of amendments.
Applicant's arguments filed 10/05/2021 with respect to the prior art have been fully considered but they are not persuasive.  
Applicant argues, with respect to Mitchell, in substance that a path to a particular object is allegedly not “containers…arranged in the order along a path of the hierarchy of containers”, that the duration of a handler is allegedly not “the containers…are created and destroyed”, and makes an allegation that a change in path would allegedly render Mitchell inoperable.  Applicant also argues that Mitchell is allegedly not enabled because figure 1 allegedly contradicts figure 4.  However, examiner respectfully a single instantiated Lattice (Lattice Element 420) may contain within itself another Lattice Container 400 with an entirely different set of Lattice Elements” (e.g. in paragraph 45).  Figures 1 and 4 complement each other to show this nesting feature.  Because lattices are nested, this forms a hierarchy of containers, i.e. forming multiple paths.  Moreover, Mitchell as noted in the rejections specifically describes lifecycle events to facilitate creation and destruction: “onInit (initialization) [creation], onDelete (deletion)” (e.g. in paragraphs 164-166).  It is unclear how applicant comes to the conclusion that Mitchell would be inoperable upon a change of path.  Moreover, the claims do no recite any changing of path.  As such, applicant’s arguments are not persuasive.  
Applicant argues that Luther allegedly teaches away from runtime because Luther mentions archiving.  First, the archiving feature of Luther is not relied upon in the rejections.  Second, the action of archiving is merely a specific rule and even with respect to the action of archiving, it is actively performed, i.e. occurs during runtime.  As such, applicant’s arguments are not persuasive.  
Applicant argues that Ilieva allegedly is silent with respect to containers.  While the term “containers” is not used, a hierarchy of containers is shown in figures 14 and 
As such, the rejections stand.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 7-15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mitchell et al. (US 20050203958 A1) in view of Luther et al. (US 20080263565 A1) and Ilieva et al. (US 20150074743 A1).
As per independent claim 1, Mitchell teaches a non-transitory processor-readable storage device storing instructions which when executed by a processor (e.g. in paragraphs 31 and 39, note: a “computer” includes a memory and a processor to execute instructions on the memory) perform a method of providing state management persistence, the method comprising: receiving, at a user interface of a design time tool, a hierarchy of containers with a first container nested inside of a second container (e.g. in paragraphs 61 and 227, and claim 52, “developer may be able to create a Lattice application in a highly visual mode, using drag and drop and visual property editors in a GUI environment” and paragraphs 35 and 45-46, “reduce programming to the selection and organization of predefined data and logic that may be specified by selecting Lattice constructs (including from a variety of Lattice types) and specifying Attributes for those constructs, then assembling the constructs together to form a hierarchy called a Lattice program… a single instantiated Lattice (Lattice Element 420) may contain within itself another Lattice Container 400 with an entirely different set of Lattice Elements 420”); associating, performed at the design time tool, state with each of the containers in the hierarchy of the containers (e.g. in paragraphs 35, 37, and 100, “Attributes for those constructs… ”); receiving, at the user interface of the design time tool, lifecycles for each of the containers in the hierarchy, wherein the first container and the second container have different ones of the lifecycles (e.g. in paragraphs 164-166, “developer may set a handler to trigger when the value of a path associated with a Site changes. Once enabled, the trigger may be set for the duration of the object… onInit (initialization), onDelete (deletion), onLoad (assignment), and onBody”, i.e. respective lifecycles associated with each container); creating, performed by the design time tool, computer executable instructions that provide creation and destruction of state associated with each of the containers in the hierarchy that are created and destroyed according to an order and lifecycle events of the lifecycles, wherein the containers in the hierarchy are arranged in the order along to a path of the hierarchy of the containers and wherein each of the lifecycle correspond with one of the containers in the hierarchy (e.g. in paragraphs 51-52, 76, and 164-166, “Lattice Elements inside the container are executed in a hierarchical order…[e.g.]from top to bottom… developer [i.e. design time] may set a handler to trigger when the value of a path associated with a Site changes… Once enabled, the trigger may be set for the duration of the object… onInit (initialization), onDelete (deletion), onLoad (assignment), and onBody”); providing, performed at the design time tool, the first container access to state of the first container (e.g. in paragraph 102 and figure 4, “Lattice Element 420 may…contain Attributes 440”), the second container access to state of the second container Lattice Container 400 has Variables 410”), the first container access to the state of the second container based on the lifecycle events that correspond with each of the containers in the hierarchy (e.g. in paragraphs 52, 76, and 101, “Elements inside the container are executed in a hierarchical order… Lattice Element 420 may access Variables 410 inside its parent Lattice Container”) and creating and destroying the containers of the hierarchy, during runtime of the web client application, according to the order and lifecycle events (e.g. in paragraphs 52, 76, and 101, “Elements inside the container are executed in a hierarchical order……[e.g.]from top to bottom… Once enabled, the trigger may be set for the duration of the object… onInit (initialization), onDelete (deletion), onLoad (assignment), and onBody”, i.e. runtime), but does not specifically teach wherein each of the containers in the hierarchy includes a different part of a web client application, wherein the hierarchy of the containers includes a third container that is outside the first container and the second container, and wherein the first container and the second container do not access state of the third container.  However, Mitchell further teaches one or more lattices may not have inheritance/access of variables of another lattice (e.g. in paragraphs 45, 101 and 190-191, “no inheritance” in relation to external lattices, while embedded lattices have inheritance) and Luther teaches a hierarchy of containers including a container that is outside a plurality of nested containers [a first container and a second container], wherein the plurality of nested containers [a first container and a second container] do not access state of the inherit both retention rules and a major part of the hierarchical path”, and figures 6 and 12-13 showing containers on a different hierarchical paths/branches that are not embedded with each other, i.e. would not have inheritance between containers that are part of different hierarchical paths).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Mitchell to include the teachings of Luther because one of ordinary skill in the art would have recognized the benefit of facilitating creating more complex hierarchies and/or relationships.  Ilieva teaches each of elements of a hierarchy including a different part of a web client application (e.g. in paragraphs 61-62 and 67-70, “remote client 1402 is shown to be interconnected and communicating with a service provided by one or more service computers 1404 via the HTTP protocol 1406” to interact with the hierarchy of containers shown in figures 14 and 16A-B).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the combination to include the teachings of Ilieva because one of ordinary skill in the art would have recognized the benefit of facilitating management of state associated with well-known applications.  
As per claim 2, the rejection of claim 1 is incorporated and the combination further teaches receiving, at the user interface, specification of a first event in a first lifecycle for a fourth container, associating the first event with creation of state for the fourth container (e.g. Mitchell, in paragraphs 35, 51 and 61, specifies “logic that controls initialization and execution of a Lattice”); receiving, at the user interface, specification of a second event in a second lifecycle of a fifth container and associating the second event with creation of state for the fifth container (e.g. Mitchell, in paragraphs 35, 51 and 61, specifies “logic that controls initialization and execution of [another] Lattice”). 
As per claim 3, the rejection of claim 2 is incorporated and the combination further teaches wherein the first event and the second event are different types of events (e.g. Mitchell, in paragraph 51, e.g. each Lattice has respective logic, may also be associated with “different primitive Lattice types”).
As per claim 4, the rejection of claim 1 is incorporated and the combination further teaches receiving, at the user interface, specification of a first event in a first lifecycle for a fourth container, associating the first event with destruction of state for the fourth container (e.g. Mitchell, in paragraphs 35, 61 and 164-166, specifies “Once enabled, the trigger may be set for the duration of the object… onInit (initialization), onDelete (deletion), onLoad (assignment), and onBody”; Luther, in paragraph 61, “destruction of the archived BOs occurs when the expiration date transpires”); receiving, at the user interface, specification of a second event in a second lifecycle of a fifth container, and associating the second event with destruction of state for the fifth container (e.g. Mitchell, in paragraphs 35, 61 and 164-166, specifies “Once enabled, the trigger may be set for the duration of the object… onInit (initialization), onDelete (deletion), onLoad (assignment), and onBody” for another Lattice; Luther, in paragraph 61, destruction of the archived BOs occurs when the expiration date transpires”).
As per claim 5, the rejection of claim 4 is incorporated and the combination further teaches wherein the first event and the second event are different types of events (e.g. Mitchell, in paragraphs 51 and 166, e.g. each Lattice has respective logic, may also be associated with “different primitive Lattice types”).
As per claim 7, the rejection of claim 1 is incorporated and the combination further teaches associating the containers with parts of a uniform resource locator (URL) pattern, wherein each part of the URL pattern is associated with one of the containers (e.g. Ilieva, in figures 14 and 16A-B and paragraphs 61-62). 
As per claim 8, the rejection of claim 7 is incorporated, but Mitchell does not specifically teach wherein each of the parts of the URL pattern maintain respective ones of the lifecycles.  However, Mitchell teaches each of the container of a hierarchy maintaining respective ones of lifecycles (e.g. in paragraphs 35, 51, 61 and 164-166, e.g. “logic that controls initialization and execution of a Lattice”) and Ilieva teaches each of the parts of the URL pattern associated with containers of a hierarchy (e.g. in paragraphs 61-62 and 67-70, and figures 14 and 16A-B showing parts of URL pattern associated with containers of a hierarchy).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the combination to include the teachings of Ilieva because one of ordinary skill in the art would have recognized the benefit of facilitating management of lifecycles and/or state associated with well-known applications.   
executing a subset of the containers in accordance with a hierarchy paths associated with the URL pattern, wherein the path of the hierarchy is one of the hierarchy of paths (e.g. Ilieva, in paragraphs 61-62 and figures 14 and 16A-B, e.g. “create a new resource subordinate to the URI”); creating variables for the subset of containers based on the URL pattern and destroying variables for the subset of containers based on the URL pattern (e.g. Ilieva, in paragraphs 61-62 and 67-70, “GET… POST… DELETE HTTP verb [“associated with the URI”]… an indication of the application-layer protocol 1532, a numeric status 1534, a textural status 1536”, etc. and figures 14 and 16A-B; Mitchell, in paragraphs 164-166, “Once enabled, the trigger may be set for the duration of the object… onInit (initialization), onDelete (deletion), onLoad (assignment), and onBody”)
As per claim 10, the rejection of claim 9 is incorporated and the combination further teaches providing a particular container access to variables of the particular container (e.g. Mitchell, in paragraphs 45 and 102 and figure 4, “Lattice Element 420 may also contain Attributes 440”) and to variables for containers that include the particular container according to a hierarchy path for the particular container (e.g. Mitchell, in paragraphs 52, 76, and 101, “Lattice Element 420 may access Variables 410 inside its parent Lattice Container”).

Claim 20 is corresponding to device claim 1, and is rejected under the same reasons set forth. 

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Mitchell et al. (US 20050203958 A1) in view of Luther et al. (US 20080263565 A1) and Ilieva et al. (US 20150074743 A1) and further in view of Banga et al. (US 9106690 B1).
As per claim 6, the rejection of claim 1 is incorporated and the combination further teaches in response to navigating from a fourth container to a fifth container during runtime of the web client application, wherein both the fourth container and the fifth container are included in a sixth container, preserving state of the sixth container, creating state of the fifth container, and providing the fifth container access to the preserved state of the sixth container (e.g.; Ilieva, in paragraphs 62 and 64-67 and figure 14, e.g. navigating from www.acme.com/customerInfo/orders to www.acme.com/customerInfo/ [e.g. both are included in www.acme.com/ and continue to access/refer to www.acme.com/], or www.acme.com/customerInfo/customer/361/orders/1 to www.acme.com/customerInfo/customers/361/orders/2, etc. [e.g. both are included in www.acme.com/customerInfo/customer/361/orders and continue to access/refer to www.acme.com/customerInfo/customer/361/orders]; Mitchell, in paragraphs 76, 101, and 164-166, “Lattice Element 420 may access Variables 410 inside its parent Lattice Container… onInit (initialization), …onLoad ”), but does not specifically teach wherein the navigating triggers a lifecycle event for the fourth container, destroying state of the fourth container.  However, Banga teaches navigating triggering a lifecycle event for an element to destroy state of the element (e.g. in column 8 lines 21-39).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the combination to include the teachings of Banga because one of ordinary skill in the art would have recognized the benefit of conserving memory.   
Claim 16 is the tool claim corresponding to device claim 6, and is rejected under the same reasons set forth.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
For example, 
Akolkar et al. (US 20120030577 A1) teaches navigating from a first container to a second container (e.g. in figures 4 and 8 and paragraphs 70 and 128).
Chandra et al. (US 20020138582 A1) teaches “access control inheritance for objects in a given hierarchy. The interface also covers whether the child object inherit state information from parent objects or not. For example, if a child container or building block object inherits state from a parent container object, and the parent container is closed, then all child containers will close. In contrast, state would not be inherited if deleting a group does not necessarily mean removing all members of the group, though it might be an option” (e.g. in paragraph 305).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM WONG whose telephone number is (571)270-1399. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAVITA STANLEY can be reached on (571)272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/W.W/Examiner, Art Unit 2176                                                                                                                                                                                                        01/15/2022


/KAVITA STANLEY/Supervisory Patent Examiner, Art Unit 2176